Citation Nr: 1513819	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee strain and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served in the Minnesota Army National Guard from February 1991 to October 1991 and in the Ohio Army National Guard from October 1991 to June 1993, during which he had a period of active duty for training (ACDUTRA) from June 1991 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As noted in the November 2011 and March 2013 remands, the Veteran reasonably raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) when he testified at his July 2011 hearing before the Board.  The Board accordingly referred the issue to the RO for adjudication.  However, to date, it does not appear that the RO has taken any action with respect to this issue since its prior referrals.  As such, entitlement to TDIU is referred to the RO for a third time for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's current left knee disorder is not related to his active service, and was not caused or permanently worsened by his service-connected right knee strain and limitation of motion.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, to include as secondary to service-connected right knee strain and limitation of motion, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's January 2008 and July 2009 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish direct and secondary service connection, a disability rating, and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  Moreover, the Veteran was provided VA examinations in January 2008, July 2009, July 2010, and February 2012.  These examinations were performed by VA examiners who had reviewed the Veteran's claims file, conducted in-person evaluations of the Veteran, and provided medical opinions addressing the relationship between the Veteran's current left knee disorder and his military service and the relationship between his current left knee disorder and his service-connected right knee strain and limitation of motion.  A supplemental VA medical opinion was obtained in July 2013.  Collectively, the January 2008, July 2009, July 2010, and February 2012 VA examinations and the July 2013 supplemental VA medical opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Having obtained all of the Veteran's available medical records and provided the Veteran with the examinations and supplemental medical opinion discussed above, the Board finds that the directives of the November 2011 and March 2013 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may also be established on a secondary basis for a disability   that is proximately due to or the result of a service-connected disease or injury.      38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for a left knee disorder, which he contends was caused or aggravated by his service-connected right knee strain and limitation of motion.  Specifically, the Veteran asserts that his right knee disorder caused him to fall and fracture his left tibia in 2002 which, in turn, resulted in his left knee disorder.

The Veteran served in the Minnesota Army National Guard from February 1991 to October 1991 and in the Ohio Army National Guard from October 1991 to June 1993 during which he had a period of ACDUTRA from June 1991 to August 1991.  His service treatment records are completely negative for any complaints, treatment, or diagnosis regarding a left knee disorder or in-service injury.  

The Veteran's post-service treatment records reveal ongoing complaints and treatment regarding left knee pain since February 2007.  In March 2007, the Veteran was provided an assessment of posttraumatic arthritis of the left knee.  

In January 2008, the Veteran underwent a VA joints examination.  The Veteran reported that his symptoms included left knee pain, swelling, stiffness, weakness, and joint instability.  The VA examiner reviewed the claims file and conducted an in-person examination of the Veteran.  The examiner found no acute fracture, no dislocations, and no radiopaque foreign bodies.  The examiner noted that the left knee patella was well-located within the trochlear groove and that there was evidence of an old injury with secondary mild osteoarthritis of the medial and lateral compartments of the left knee, unchanged.  The examiner noted that the Veteran's December 2007 x-rays showed evidence of post-surgical changes from a prior open reduction with internal fixation (ORIF) of the proximal left tibia.  Thereafter, the examiner provided a diagnosis of "status post open reduction with internal fixation of the left tibia in 2002 due to [an] injury in which [the Veteran] fell 60 feet while trimming trees."  The examiner opined that this injury was not related to the Veteran's service-connected right knee strain.

During a May 2008 orthopedic consultation, the VA examiner indicated that the Veteran's left knee non-service connected disorder was aggravating his right knee service connected disorder to the extent that he could not work or walk.  The examiner stated that the Veteran now has severe posttraumatic arthritis in the left knee which needs a total knee replacement after the metal is removed.  Subsequently, the Veteran underwent a left knee arthroscopy and removal of the fixation plate in February 2009.  X-rays taken at that time revealed questionable small left knee joint effusion and prominent degenerative joint disease, left knee, with removal of hardware.  At a follow-up appointment in April 2009, he was assessed as having left knee meniscal damage (i.e., no lateral meniscus).  

X-rays taken in October 2008 showed old healed left proximal tibial condyle fracture with screw and plate internal fixation and traumatic degenerative arthropathy.  Furthermore, x-rays taken in January 2009 showed moderate degenerative changes affecting mostly the medial compartment.  The January 2009 radiologist provided an impression of left knee arthritis. 

The Veteran was afforded another VA joints examination in July 2009.  The VA examiner reviewed x-rays that were taken in October 2008.  The examiner noted that the x-rays showed an old healed left knee proximal tibial condlyle fracture with screw and plate internal fixation and traumatic degenerative arthropathy.  After reviewing the claims file and performing a comprehensive diagnostic evaluation of the Veteran, the examiner provided a formal diagnosis of left knee osteoarthritis. 

In December 2009, x-rays of the left knee were taken which revealed moderate osteoarthritis, posttraumatic in nature, in the medial and lateral compartments.  Based on these x-rays, the radiologist provided an assessment of posttraumatic arthritis of the left knee.  Another VA examiner provided an impression of posttraumatic deformity proximal left tibia with associated mild left knee degenerative joint disease.  

In July 2010, the Veteran was provided a VA examination.  The examination report noted that the Veteran was complaining of a left knee condition, onset in 2002, when he fell out of a tree while working as a tree trimmer.  The report also indicated that the injury was a left knee tibial plateau fracture and that it resulted in the Veteran undergoing an open reduction and internal fixation procedure in September 2002 and a subsequent surgery for hardware removal in February 2009.  The Veteran reported constant left knee pain that was achy, stabbing, burning, throbbing, sharp, and a 7 out of 10 in intensity.  He also reported redness, heat, swelling, stiffness, weakness, sensory symptoms, and joint instability.  The VA examiner noted that February 2010 and July 2010 x-rays showed a left knee old fracture deformity of the left proximal tibia with secondary moderate osteoarthritis of the medial and lateral compartments of the left knee.  Based on the examination findings, the examiner provided a diagnosis of "left knee condition, residuals of [a] lateral tibial plateau fracture."  The examiner opined that the Veteran's "right knee condition [was] aggravated by his non-service-connected left knee condition, not vice versa."   The examiner also indicated that "[t]he left knee was injured as a result from a fall from a tree, not because of his right knee condition . . . as well as [the] 50 percent probability that the left knee disability was aggravated by his service-connected right knee condition."

In July 2010, the Veteran was treated for left knee pain after he twisted his knee when he stepped into a gopher hole.  The examiner provided an assessment of left knee ligament strain and indicated that the Veteran wore bilateral knee braces and used a cane to ambulate.

At his February 2012 VA examination for knee and lower leg disorders, the Veteran reported that he fell sixty feet while working as a tree trimmer in 2002.  Specifically, he indicated that the mechanism of the fall was an unexpected break in the tree below the level the veteran was secured causing the Veteran and the top portion of the tree to fall to the ground.  He also reported that the fall resulted in a left knee tibial plateau fracture which was treated with an ORIF with a plate and screws.  He reported that he has had progressively worsening pain and decreasing function since that time.  Based on an examination of the Veteran, the VA examiner provided a diagnosis of post-traumatic osteoarthritis of the left knee based on an injury that occurred in 2002.  Based on a review of the claims file and an in-person examination of the Veteran, the VA examiner opined that the Veteran's left knee disorder was "less likely than not" proximately due to or the result of the Veteran's service-connected right knee disorder.  The examiner reasoned that the Veteran had sustained a fracture of the left knee in a work-related fall in 2002 that was unrelated to his right knee condition.  The examiner stated that the mechanism of the 2002 injury was unrelated to a right knee limitation and that the Veteran denied having a left knee condition prior to the fall.  The examiner further stated that "[t]he left knee injury resulted in a much more significant impairment than that of the service connected right knee injury as the Veteran was able to continue to work as a climbing tree trimmer with his right knee condition prior to the left knee injury."  Based on the foregoing, the examiner concluded that the Veteran's left knee disability was not due to or caused by the service-connected right knee, and it was "NOT at least as likely as not (i.e., less than 50% probability) that the left knee disability [was] aggravated (i.e., permanently worsened) by the service-connected right knee disability."  Finally, the examiner indicated that it was more likely that the Veteran's left knee disability aggravated his service-connected right knee disability.

In April 2012, the Veteran underwent a total left knee arthroplasty, including interval removal of surgical skin clips.  Afterwards, he was provided an assessment of small joint effusion and minimal soft tissue swelling.

In July 2013, a supplemental VA medical opinion was obtained.  Following a review of the claims file the same VA examiner who conducted the February 2012 VA examination opined that "[t]he Veteran's current left knee condition [was] the result of an injury sustained in a fall from a tree while working as a tree trimmer the early 2000's . . . [and] the mechanism and type of left knee injury (tibial plateau fracture requiring ORIF) would have high probability of progressing to the Veteran's current condition."  Regarding the cause of the left knee disorder, the examiner noted that the Veteran had previously reported that he injured his left knee when he fell 60 feet from a tree and that his fall was secondary to an unexpected break of the tree below the level where he was secured.  Moreover, based on the Veteran's own report, the examiner found that there was no evidence of a left knee disorder prior to the work-related injury in 2002.  The examiner also found that there was no evidence of aggravation of the left knee by the service-connected right knee prior to the acute left knee injury.  Accordingly, the examiner concluded that "due to the magnitude of injury and degenerative changes of the left knee as compared to the service-connected right knee, it is much more likely the right knee would have been aggravated by the non-service connected left knee."

Based upon a review of the record, the Board concludes that service connection is not warranted for a left knee disorder, to include as secondary to service-connected right knee strain and limitation of motion.

With regard to direct service connection, the Board finds no evidence linking the Veteran's current left knee disorder to his military service.  The Veteran has not indicated that he experienced an ongoing left knee disorder since his discharge from the service.  When the Veteran filed his December 2007 claim, he asserted that his left knee disorder was secondary to his service-connected right knee strain and limitation of motion.  Moreover, at his July 2011 hearing before the Board, the Veteran testified that his right knee strain and limitation of motion caused him to fall and injure his knee in 2002 which in turn eventually led to his chronic left knee disorder.  Finally, the Veteran's service treatment records are completely silent regarding any complaints of or treatment for a left knee disorder.  The first post-service evidence referencing a left knee disorder was not shown until 2002, approximately 9 years after the Veteran's separation from military service.  This period without any complaints or treatment is consistent with the Veteran's testimony and other evidence showing a left knee injury in 2002.  Thus, the Board finds that service connection for a left knee disorder on a direct basis is not warranted. 

The Board also finds that service connection for a left knee disorder is not warranted on a secondary basis.  The January 2008 VA examiner found that the Veteran's left knee disorder was not related to his service-connected right knee strain.  Likewise, the July 2010 examiner indicated that the Veteran's left knee was injured after he fell from a tree and not because of his service-connected right knee disorder.  The July 2010 examiner also stated that the objective medical evidence showed that the Veteran's service-connected right knee was aggravated by his non-service connected left knee, not vice versa.  Finally, the February 2012/July 2013 examiner determined that the Veteran's left knee disorder was not caused by or aggravated by his service-connected right knee disorder.  These medical opinions are probative regarding the question of a relationship between the Veteran's left knee disorder and his serivce-connected right knee strain and limitation of motion.  Therefore, the Board must conclude that secondary service connection is not warranted for the Veteran's left knee disorder. 

Although the Veteran contends that his service-connected right knee strain and limitation of motion caused or aggravated his left knee disorder, the Veteran's statements as to the etiology of his right knee disorder cannot be considered competent evidence that is sufficient to support a claim of entitlement to service connection on a secondary basis because lay evidence is not competent with regard to the medical question in this case.  Specifically, the question of what has caused the Veteran's left knee arthritis is not a matter that is subject to lay observation but is a question that is "medical in nature," requiring medical evidence for its resolution.  See Barr, 21 Vet. App. at 309; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that medical causation involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience).

As there is no probative medical evidence linking the Veteran's current left knee arthritis to his military service or to his service-connected right knee disorder, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, to include as secondary to service-connected right knee strain and limitation of motion, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


